TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
Court of Appeals No. (If known):    12 - 15 - 00226 - CV                          11/2/2015 11:55:21 AM
                                                                                         PAM ESTES
Trial Court Style: Blackberry L.C. v. Ethelwynn Bowen, et al                               Clerk

Trial Court & County: CCL2 Gregg County                   Trial Court No.: 2014-349-CCL2

Date Trial Clerk's Record Originally Due: October 2, 2015

Date Court Reporter's/Recorder's Record Originally Due: October 2, 2015

Anticipated Number of Pages of Record: 65 plus exhibits

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


⌧      to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
       pay the required fee or to make arrangements to pay the fee for preparing the record.
       my duties listed below preclude working on this record:



       Other. (Explain.):


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by upon payment , and
I hereby request an additional      30       days within which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

November 2, 2015
Date                                           Signature /s/ Sheryl A. Bowen

903-234-3111
Office Phone Number                            Printed Name Sheryl A. Bowen

Sheryl.bowen@co.gregg.tx.us
E-mail Address (if available)                  Official Title Official Court Reporter
                                             th
Trial Clerk's/Court Reporter's Request for Ext/12 CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):



Name: Richard Thompson                                     Name: Brad Echols

Address: P.O. Box 463                                      Address: 1800 NW Loop 281, Suite 303

           West Chester, PA 19380                                       Longview, TX 75604

Phone no.:      610-436-5582                               Phone no.: 903-759-3306

Attorney for:    Pro Se                                    Attorney for: Appellee




Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):

Name:                                                      Name:

Address:                                                   Address:



Phone no.:                                                 Phone no.:

Attorney for:                                              Attorney for:



Additional                               information,                                 if                       any: